 

Exhibit 10.1

 

Uniti Group Inc.
2018 SHORT TERM incentive PLAN

 

This 2018 Short Term Incentive Plan (this “Plan”) of Uniti Group Inc., a
Maryland corporation (the “Corporation”), became effective on February 6, 2018
(the “Effective Date”).

 

Section 1.    Definitions.  The following words and phrases shall have the
following meanings unless a different meaning is plainly required by the
context:

“Award” means any Short-Term Incentive Bonus granted under this Plan.

“Board” means the Board of Directors of the Corporation.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the Compensation Committee of the Board which has been
appointed to administer this Plan.  

“Corporation” means Uniti Group Inc., a Maryland corporation, and any direct or
indirect subsidiary thereof.

“Eligible Officer” means an officer of the Corporation holding the positions set
forth in Section 3 of this Plan.

“Employee” means an individual who is an employee of the Corporation who is
reported on the payroll records as a common‑law employee.

“Plan” means this 2018 Short Term Incentive Plan of the Corporation.

“Short-Term Incentive Bonus” means the incentive compensation granted to an
Eligible Officer pursuant to Section 4 of this Plan.

“Subsidiary” means a corporation at least 50% of the total combined voting power
of all classes of stock which is owned by the Corporation, either directly or
through one or more other Subsidiaries.

  Administration.  This Plan will be administered by the Committee.  In addition
to any other powers granted to the Committee, the Committee will have the
following powers:

to determine whether and to what extent Short-Term Incentive Bonuses are to be
granted under this Plan to Eligible Officers;

to determine whether the performance metrics required to receive Short‑Term
Incentive Bonuses have been satisfied and to what extent they have been
satisfied;

to construe and interpret this Plan;

to require, at the time Short‑Term Incentive Bonuses are to be paid, the making
of any representations or agreements that the Committee may deem necessary or
advisable in order for

 

--------------------------------------------------------------------------------

 

the Corporation to comply with the securities laws of the United States of
America or of any state or any rule or regulation thereunder;

to provide for satisfaction of an Eligible Officer’s tax liabilities arising in
connection with this Plan; and

to make all other determinations and take all other actions necessary or
advisable for the administration of this Plan.

Any determinations or actions made or taken by the Committee pursuant to this
Section 2 will be binding and final.

 

  Eligibility.  The individuals holding the following executive officer
positions of the Corporation on the Effective Date shall be eligible to receive
Short‑Term Incentive Bonuses under this Plan:

President and Chief Executive Officer;

Executive Vice President and Chief Financial Officer;

Executive Vice President and General Counsel;

President of Uniti Towers;

President - Sales and Business Development of Uniti Fiber;

President - Infrastructure & Operations of Uniti Fiber; and

Senior Vice President – Chief Technology Officer.

  Short‑Term Incentive Bonuses.  Short‑Term Incentive Bonuses shall be awarded
to the Eligible Officers as set forth in this Section 4 and Exhibit A to this
Plan.  Short-Term Incentive Bonuses shall be payable in cash upon the attainment
of the criteria set forth on Exhibit A as the Committee shall determine, in its
sole discretion.

  Termination or Amendment.  The Committee or Board may amend or terminate this
Plan in any respect at any time. Committee or Board approval must be accompanied
by (a) stockholder approval in those cases in which amendment requires
stockholder approval under applicable law or regulations or the requirements of
the principal exchange or interdealer quotation system on which the shares of
common stock of the Corporation are listed or quoted, and (b) affected Eligible
Officer approval if the amendment or termination would adversely affect the
holder’s rights under any outstanding grants or Awards.  The Short‑Term
Incentive Bonus provisions may be wholly or partially amended or otherwise
modified, suspended or terminated at any time or from time to time by the
Committee or the Board.  

  Effectiveness of this Plan.  This Plan is effective as of the Effective Date
which is the date of adoption of this Plan by the Committee.

  Term of this Plan.  This Plan will terminate on the date all benefits
anticipated by this Plan have been paid.

 

--------------------------------------------------------------------------------

 

  Indemnification of Committee.  In addition to such other rights of
indemnification as they may have as directors of the Corporation or as members
of the Committee, the members of the Committee will be indemnified by the
Corporation against the reasonable expenses, including attorneys’ fees, actually
and reasonably incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with this Plan or any grant or Award hereunder, and against all
amounts reasonably paid by them in settlement thereof or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, if such
members acted in good faith and in a manner that they believed to be in, and not
opposed to, the best interests of the Corporation.

  General Provisions.  

The establishment of this Plan will not confer upon any Eligible Officer or
Employee, any legal or equitable right against the Corporation, any Subsidiary
or the Committee, except as expressly provided in this Plan or employment
agreement of the Eligible Officer, if any.

This Plan does not constitute inducement or consideration for the employment of
any Employee, nor is it a contract of employment between the Corporation or any
Subsidiary and any Employee.  Participation in this Plan, or the receipt of a
grant or Award hereunder, will not give an Employee any right to be retained in
the service of the Corporation or any Subsidiary.

The interests of any Employee under this Plan are not subject to the claims of
creditors and may not, in any way, be assigned, alienated or encumbered except
as otherwise provided herein.

The Corporation may withhold any federal, state or local taxes required with
respect to any distribution under this Plan.  The Employee shall take whatever
action the Committee deems appropriate with respect to withholding of taxes,
including, but not limited to, the Employee remitting to the Corporation any
taxes required to be withheld by the Corporation under federal, state or local
law as a result of the distribution.

Notwithstanding anything contained herein to the contrary, this Plan shall be
administered and operated in accordance with any applicable laws and
regulations, including, but not limited to, Section 409A of the Code.  The
Corporation reserves the right to amend this Plan at any time in order for this
Plan to comply with any such laws and regulations.

This Plan will be governed, construed and administered in accordance with the
laws of Maryland.

If any provision of this Plan is held invalid or unenforceable, its invalidity
or unenforceability shall not affect any other provisions of this Plan, and this
Plan shall be construed and enforced as if such provision had not been included.

[remainder of page left blank]

 




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Corporation, by its duly authorized officer, has
executed this Plan on the Effective Date as first set forth above and as duly
authorized by the Committee.

 

 

UNITI GROUP INC.

 

 

By: /s/ Kenneth A. Gunderman

Name:  Kenneth A. Gunderman

Title:President and Chief Executive Officer




 

--------------------------------------------------------------------------------

 

Exhibit A-1 to

2018 Short Term Incentive Plan

 

Metrics applicable to Uniti Group Inc. CEO, CFO, GC and CTO:

 

A.Consolidated 4Q18 Annualized AFFO(1) (25% weight):

Threshold

Target

Superior

$450 million

$458 million

$465 million

 

B.Consolidated 4Q18 Annualized Adjusted EBITDA(1) (25% weight):

Threshold

Target

Superior

$800 million

$814 million

$831 million

 

C.Cumulative revenue diversification(2) based on 4Q18 Annualized Revenue (30%
weight):

Threshold

Target

Superior

32.5%

35%

40%

 

D.Personal Goals (20%):  See Next Page

 

E.

Payouts for each component will be interpolated between levels.  Potential
Payouts at each level are as follows:

Performance Achievement Level

Potential as Percent of Base Salary

 

CEO

CFO

GC

CTO

Threshold

Target

Superior

75%

150%

225%

50%

100%

150%

35%

70%

105%

 

 

1.

Definition to be consistent with public reporting.  Target includes signed
transactions pending close with pro forma run rate synergies, adjusted for
purchase price allocation effect.  Metric will exclude any effect of
dispositions, contributions to joint ventures, any effect of additional business
expansion not contemplated in the Annual Operating Plan, such as entering new
markets or rolling out / developing new products.

2.

Based on 4Q annualized results. Target includes signed transactions pending
close.  Transactions with Windstream will be excluded from the numerator and
denominator.

 

 




 

--------------------------------------------------------------------------------

 

Exhibit A-1 to

2018 Short Term Incentive Plan (cont’d)

 

Personal Goals

 

Kenny Gunderman

 

 

•

Corporate values (unity/teamwork, innovation, hard work, integrity) – 20%

 

•

Strategic planning session with key management (3rdparty moderator) –20%

 

•

Company-wide employee engagement (regular town hall meetings, newsletters,
intra-company twitter) – 20%

 

•

Permanent operational leadership at Uniti Fiber –20%

 

•

Sustainable growth at Uniti Leasing (1%+) –20%

 

Mark Wallace

 

 

•

Corporate values (unity/teamwork, innovation, hard work, integrity) –20%

 

•

Seamless, permanent organization with accounting, FP&A, operational finance –20%

 

•

Timely internal reporting including executive KPI dashboard –20%

 

•

Develop attractive, actionable private equity / infrastructure fund capital
source –20%

 

•

Reduce reliance upon external tax and accounting advisors –20%

 

Daniel Heard

 

 

•

Corporate values (unity/teamwork, innovation, hard work, integrity) – 25%

 

•

Acceptable ratings from shareholder advisory services –25%

 

•

Seamless integration of Legal organization across Uniti Group, Uniti Fiber and
Uniti Leasing (i.e. permitting process, contract administration, Washington D.C.
engagement) –25%

 

•

Reduce outside legal costs year over year –25%

 

Mike Friloux

 

 

•

Corporate values (unity/teamwork, innovation, hard work, integrity)

 

•

Integration and synergy achievement on schedule

 

•

M&A creativity and support

 




 

--------------------------------------------------------------------------------

 

Exhibit A-2 to

2018 Short Term Incentive Plan

 

Metrics applicable to Ron Mudry and Andy Newton:

 

A.

Sales Bookings ($MRR +$MAR)(1) (30%)

Threshold

Target

Superior

$2.6 million

$3.4 million

$4.4 million

 

B. Adjusted EBITDA(1) (25%)

Threshold

Target

Superior

$124.2 million

$128.2 million

$133 million

 

C.  Revenue (25%)

Threshold

Target

Superior

$279 million

$284.6 million

$293 million

 

D.  Network Performance / MTTD(2) (20%)

Threshold

Target

Superior

90 Days

60 Days

30 Days

 

E.  Payouts for each component will be interpolated between levels.  Potential
Payouts at each level are as     follows:

Performance Achievement Level

Potential as Percent of Base Salary

Threshold

Target

Superior

50%

100%

150%

 

1.

Definition to be consistent with public reporting. Excludes M&A and capital
markets transactions.

2.

Mean Time to Deliver enterprise, E-rate and wholesale customers, not including
wireless broadband customers.

 




 

--------------------------------------------------------------------------------

 

Exhibit A-3 to

2018 Short Term Incentive Plan

 

Metrics applicable to Lawrence Gleason:

 

A.

Third Party MRR(1) (25%)

Threshold

Target

Superior

$66,000

$77,500

$90,000

 

B. Adjusted EBITDA(2) (25%)

Threshold

Target

Superior

$1.8 million

$2 million

$2.4 million

 

C.  Revenue(2) (25%)

Threshold

Target

Superior

$12.6 million

$14.9 million

$17.1 million

 

D.  Towers Under Construction(3) (25%)

Threshold

Target

Superior

200

235

270

 

E.  Payouts for each component will be interpolated between levels.  Potential
Payouts at each level are as     follows:

Performance Achievement Level

 

Potential as Percent of Base Salary

 

Threshold

Target

Superior

50%

100%

150%

 

1.

Represents MRR generated from non-anchor tenants.

2.

Definition to be consistent with public reporting. Excludes M&A and capital
markets transactions. Calculation will be FX neutral, based on budgeted FX
rates.

3.

Represents sites (macro or rooftop) with approved site development plans.

 

 